Citation Nr: 0211692	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  95-08 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome.

2.  Entitlement to service connection for rheumatoid 
arthritis.

3.  Entitlement to an original disability rating in excess of 
10 percent for residuals of a pilonidal cyst, currently 
evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1974, 
and from June 1974 to June 1977.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, dated in October 1994.  That decision denied the 
veteran's claims of entitlement to service connection for 
bilateral carpal tunnel syndrome, residuals of a pilonidal 
cyst, and rheumatoid arthritis.  The denials of service 
connection were duly appealed.

The veteran's claim of entitlement to service connection for 
residuals of a pilonidal cyst was granted by the RO in a 
decision dated in May 1997.  The veteran perfected an appeal 
of the 10 percent assigned to the disability.

Pursuant to a request from the veteran, the RO scheduled a 
Travel Board hearing in July 2002.  In a statement dated two 
weeks prior to the scheduled hearing, the veteran withdrew 
that request.  38 C.F.R. § 20.704(e) (2001).


FINDINGS OF FACT

1.  Carpal tunnel syndrome was not present during service or 
for many years thereafter and it is not causally related to 
any incident of active duty. 

2.  Rheumatoid arthritis was not present during service or 
for many years thereafter, nor is there competent evidence of 
a current diagnosis of the claimed disorder. 

3.  The veteran's service-connected pilonidal cyst is 
manifested by a pinching sensation; there is no competent 
evidence of any discharge or secondary functional limitation.

CONCLUSIONS OF LAW

1.  Bilateral carpal tunnel syndrome was not incurred or 
aggravated in active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5102, 5103, 5107 (West 1991 & Supp.2001); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001).

2.  Claimed rheumatoid arthritis was not incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5107 (West 1991 & Supp.2001); 38 C.F.R. §§ 3.102, 3.303 
(2001).

3.  The criteria for the assignment of an original disability 
rating in excess of 10 percent for residuals of a pilonidal 
cyst have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.20, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2001); 67 Fed. Reg. 49590, 
49596 (2002) (to be codified at 38 C.F.R. § 4.118).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Notify and Assist

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  VA has recently issued final regulations to 
implement these statutory changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties to the veteran have been fulfilled.

First, VA has a duty to notify a claimant and his or her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103.  In this case, the Board concludes that the 
discussions in the RO decisions, the Statement of the Case, 
and Supplemental Statements of the Case informed the veteran 
and his representative of the information and evidence needed 
to substantiate the claim and complied with VA's notification 
requirements.

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Here, the veteran has referenced 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of this claim.  The RO 
attempted to obtain the evidence, but was unsuccessful.  In 
letters dated in May 2001 and August 2001 the veteran was 
informed that certain medical providers had been unable to 
supply requested evidence, and that it was his responsibility 
to make any further attempts.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

He has been provided several VA medical examinations in 
connection with his claim.  The Board finds that another 
medical opinion is not necessary, as the record contains 
sufficient medical evidence to decide the claim.  See 66 Fed. 
Reg. at 45,631 (to be codified at 38 C.F.R. § 3.159(c)(4)).  
In sum, there is no indication in this case that the 
veteran's claim for benefits is incomplete. 

The Board concludes that the RO has complied with, or gone 
beyond, the mandates of the new legislation and its 
implementing regulations.  There is no indication that there 
now exists any additional evidence from any source that could 
substantiate the claim that has not been obtained.  The RO 
has dealt with the merits of the claim and it did not base 
its determination on the concept of a well-grounded claim.  
The RO has also provided the veteran with clear notice of the 
evidence considered and the types of evidence he needed to 
submit to support his claim.  The Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the claim 
on the current record.  See Bernard v. Brown, 4 Vet. App. 384 
(1994).
Service Connection

Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Certain chronic diseases, to include arthritis and any 
organic disease of the nervous system, may be presumed to 
have been incurred during active military service if 
manifested to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2001)); 66 Fed. 
Reg. at 45,626-45,627, 45,631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999) ("In order to prevail on the issue of 
service connection . . . there must be medical evidence of a 
current disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.").

Analysis

The service medical records do not reflect complaints, 
treatment, findings, or the diagnosis of rheumatoid arthritis 
or carpal tunnel syndrome during either period of service.  
The veteran's discharge examination in June 1977 is negative 
for any pertinent abnormality.  There is no evidence of 
arthritis or carpal tunnel syndrome within one year after the 
veteran's separation from service.  The first notation of 
either disability is in January 1986, more than 8 years after 
the veteran's separation from service.  Therefore, the 
presumption of in-service incurrence for arthritis or an 
organic disease of the nervous system is not for application.  
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).

A review of the evidence of record reveals that the veteran 
has current right carpal tunnel syndrome.  While a diagnosis 
of osteoarthritis was recorded in January 1986, there is no 
medical evidence of a diagnosis of rheumatoid arthritis.  The 
July 1998 VA examination ruled out the latter disorder.  

Service connection requires competent evidence of a 
relationship between a current disability and service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998).  There is no 
competent evidence of a nexus between carpal tunnel syndrome 
and any incident of service.  The veteran was provided a VA 
examination.  As to any duty to provide an opinion on the 
contended nexus, the Board finds that, in the absence of any 
pertinent abnormalities reported either during service or for 
more than 8 years thereafter, there is no duty to provide 
such an opinion as it would obviously be speculative.  
38 U.S.C.A. § 5103A(d).  That is, there are no findings 
recorded in the service medical records for a clinician to 
link this disorder to.  Accordingly, service connection for 
carpal tunnel syndrome is not warranted. 

As to the claim for service connection for rheumatoid 
arthritis, as noted above, there is no competent evidence of 
a diagnosis of this disability during or after service.  A VA 
examination was provided in July 1998 and that evaluation 
failed to result in a diagnosis of the claimed disorder.  
Under these circumstances, there is no duty to provide 
another examination and the veteran's claim must be denied.

As to the veteran's assertions that his current carpal tunnel 
syndrome is related to service, and his claim that he has 
rheumatoid arthritis that is linked to service, as a lay 
person, while competent to relate and describe his symptoms, 
he is not competent to opine on matters relating to the 
diagnosis or causation of the disabilities at issue.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
veteran's personal opinion as to the origins of his carpal 
tunnel syndrome or the diagnosis of rheumatoid arthritis is 
not competent evidence.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for carpal tunnel syndrome and rheumatoid 
arthritis, and they must be denied.  As the preponderance of 
the evidence is against these claims, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Increased Rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2001).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The appeal being from the initial rating(s) assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration. Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the ratings may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).  The Board concludes that the veteran's 
residuals of a pilonidal cyst have not significantly changed 
and a uniform rating for the entire period in question is 
appropriate in this case.

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

The Board notes that the rating schedule for the evaluation 
of disorders of the skin was amended effective August 30, 
2002.  Schedule for Rating Disabilities; the Skin, 67 Fed. 
Reg. 49590, 49596 (2002) (to be codified at 38 C.F.R. 
§ 4.118).  When a law or regulation changes after the claim 
has been filed or reopened and before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet App 312-13 
(1991).  Where such a change takes place, Karnas requires a 
remand of the claim for readjudication. Id. at 311.  When 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  
Therefore, prior to each respective effective date, the Board 
may apply only the previous version of the rating criteria.  
As of the effective date, the Board must apply whichever 
version of the rating criteria is more favorable to the 
veteran.

Under the old criteria, for superficial and poorly nourished 
scars with repeated ulceration, a 10 percent evaluation is 
provided under 38 C.F.R. § 4.118, Diagnostic Code 7803.  For 
superficial scars that are tender and painful on objective 
demonstration, a 10 percent evaluation is warranted under 
38 C.F.R. § 4.118, Diagnostic Code 7804.  Other scars are 
rated on limitation of function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2001).

Review of the new regulations reveals that the new criteria 
is substantially the same as the old criteria and no 
advantage is given the veteran under either set of codes.  
Under Diagnostic Code 7804, a 10 percent evaluation is 
provided for superficial scars that are painful on 
examination.  (A superficial scar is one not associated with 
underlying soft tissue damage.)  Diagnostic Code 7805 has not 
changed, and limitation of function is rated.  Diagnostic 
Code 7803 provides a 10 percent disability rating for 
superficial scars that are unstable.  (An unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.)

Analysis

The preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for the residuals of the 
pilonidal cyst scar.  The veteran has been assigned a 10 
percent disability evaluation for the residual scar under 
Diagnostic Code 7804, superficial scars that are tender or 
painful on objective demonstration.  A 10 percent rating is 
the maximum schedular disability evaluation under either 
version of Code 7804.

The 10 percent rating is supported by the January 1997 VA 
examination, which revealed a 4x1 cm scar in the coccygeal 
area.  The veteran complained that the pilonidal cyst area 
scar had a "kind of" pinching sensation.  Photographs of 
the area were also provided.  There was no indication of any 
discharge or other complications. 

As noted above, a 10 percent disability evaluation under the 
old Diagnostic Code 7803 requires poorly nourished scars with 
repeated ulceration.  Review of the evidence of record 
reveals no complaints or demonstration of either poor 
nourishment or repeated ulceration.

A 10 percent disability evaluation under the new Diagnostic 
Code 7803 requires a superficial scar that is unstable.  
Review of the evidence of record reveals no complaints or 
demonstration of frequent loss of covering of skin over the 
scar.

As to the old and new Diagnostic Code 7805, the Board finds 
no indication of secondary limitation of function (i.e., 
limitation of motion of the low back due to the cyst).  There 
is no diagnostic code provision for injury to the coccyx 
without removal; under the rating schedule, such a removal, 
with painful residuals, warrants a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5298 (2001).  With only 
some localized discomfort, the veteran's disability does not 
approximate the results of partial or complete removal of the 
coccyx.

It is provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

Under § 3.321(b)(1) there is an additional proviso that the 
Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  Further, to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

There has been no showing by the veteran of extraordinary or 
exceptional disability from the service-connected disability 
beyond that contemplated by the rating schedule such as 
frequent periods of hospitalization or marked interference 
with employment due to the service-connected disorders.  The 
Board does not find any circumstances that could be 
considered exceptional or unusual such as to warrant a 
different result in view of the veteran's work history, 
education and treatment for his service-connected 
disabilities as reflected in the record.  Fleshman v. Brown, 
9 Vet. App. 548, 552-53 (1996).  Accordingly, neither 
assignment nor referral of the veteran's claim for 
consideration of an extraschedular rating is warranted.

As the preponderance of the evidence is against the claim for 
the assignment of a rating in excess of 10 percent for 
residuals of a pilonidal cyst, the benefit of the doubt 
doctrine is not for application.  Gilbert, supra; Ortiz, 
supra.







ORDER

Service connection for carpal tunnel syndrome is denied.

Service connection for rheumatoid arthritis is denied.

The assignment of an original rating in excess of 10 percent 
for residuals of a pilonidal cyst is denied.





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

